DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
As stated in the previous office action, Applicant elected Group I without traverse in the reply filed on Oct. 15, 2021.  Therefore, claims 1-2 and 4-6 are currently pending in Group I.  The non-elected invention includes claim 8, which is currently withdrawn, based on the election in the reply filed on Oct. 15, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amendment filed March 29, 2022 is sufficient for the Examiner to withdraw the rejection of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Double Patenting/Terminal Disclaimer
The amendment to the claims field Mar. 29, 2022 is sufficient for the Examiner to withdraw the rejection of claims 4 and 5 under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 4 of prior U.S. Patent No. 10,737,963.
The terminal disclaimer filed on Mar. 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,737,963 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, the Examiner withdraws all non-statutory double patenting rejections of the claims over U.S. Patent No. 10,737,963 (reference patent).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (JPH11322348A – hereinafter Kubo) in view of Eguchi (US 2016/0368811 A1).
Regarding claim 1, Kubo (Figures, [0028]-[0030], and [0058]-[0060]) discloses a method and apparatus for molding a molten glass block/gob (28).  Kubo discloses a lower die (20) and peripheral portions (24 and 26) for molding a molten glass block/glob (28) and the molten glass block is floated on the molding surface of the lower mold.  The lower die (20) (corresponding to a forming member) is porous.  The lower die provides for a forming member including a gas jetting portion with a plurality of gas jet holes and the disclosure of Kubo provides for floating (i.e. levitating) the molten glass block. 
Kubo (Figures) discloses peripheral portions (corresponding to a cover member) having a surface with a gap between the lower die (20) and the peripheral portion and in Figs. 5 and 6, the cover member covering a peripheral portion of the lower die (20), and Kubo (Figs. 5 and 6) illustrate an upper end of the controlling surface is located inwardly of an outer edge of a melt of the block of glass raw materially in substantially a horizontal direction.  Therefore, Kubo provides for the cover member capable of covering a peripheral portion of a gas jetting surface of the gas jetting portion and the cover member provides for a controlling surface (i.e. surface of peripheral portions) controlling near the peripheral portion of the gas jetting surface, a flow of gas jetted through the gas jet holes is formed and an opening (i.e. the gap) capable of releasing the gas to outside is formed.  The disclosures of Kubo discussed above provide for the claimed step of preparing a forming member and a cover member.
As discussed above, Kubo provides for covering the peripheral portion of the gas jetting surface with the cover member.  Kubo further discloses ([0048] there is cooling of the molten/melted glass raw material gob/block, and Kubo ([0024]) further discloses supplying molten glass to the apparatus through a nozzle in a different embodiment.  It would be obvious to a person having ordinary skill in the art, the other embodiments by supplying a molten glass through a nozzle and disclosure of cooling, this provides for placing the block of glass raw material on top of the gas jetting surface and a cooling of the melted block of glass raw material.  
Kubo fails to disclose heating the block of glass raw material to melting and vitrification by irradiation while holding the block of glass raw material levitated and then cooling the melted block.  However, Eguchi discloses a similar apparatus as Kubo for floatation of a glass for molding.  Eguchi (abstract, Fig. 1, and [0023]-[0024] and [0044]) discloses a method of placing a glass raw material block and heating a block of glass raw material while levitated.  Eguchi discloses heating by laser irradiation.  Eguchi ([0066]) further discloses heating by container less melting method, frequency of contact between the levitated molten glass raw material and the furnace is reduced.  Therefore, a glass material which is obtained through vitrification by non-contact melting.  Therefore, based on the additional teachings of Eguchi, it would be obvious to a person having ordinary skill in the art the heating of the glass raw material by placing of the glass raw material, of Kubo, could be substituted by placing the block of glass raw material on top of the gas jetting surface followed by heating to melting and vitrification of the block of glass material irradiation with laser light, as taught by Eguchi, and then cooling the melted block of glass material.  It should be noted, in Fig. 3a, it is clear the glass is heated to a molten state prior to applying the upper mold, and it would be obvious the melting to vitrification by irradiation could occur prior to applying the upper mold.  
Regarding claim 2, Kubo (Figures) discloses the peripheral portions (26 or 24) having a lower end located outwardly of an outer edge of a melt of the molten glass in a substantially horizontal direction.  Therefore, it would be obvious with the modification of Kubo in view of Eguchi a lower end of the controlling surface is located outwardly of an outer edge of a melt of the block of glass raw material in substantially a horizontal direction, as claimed.
Regarding claim 6, as discussed in the rejection of claim 1 above, Kubo discloses peripheral portions (26 or 24) form a gap and the peripheral portion has a surface, which provides for a controlling surface controlling, near the peripheral portion of the gas jetting surface, a flow of gas jetted through the plurality of gas jet holes and since there is a gap there is an opening capable of releasing the gas outside, as claimed.  Kubo (Figures) discloses the upper surface of the peripheral portions (24 or 26) (i.e. an upper end of a controlling surface) is located above a center of the molten glass.  Therefore, it would be obvious to a person having ordinary skill in the art, in the method of Kubo in view of Eguchi for an upper end of the controlling surface is located above a center of a melt of the block of glass raw material in substantially the vertical direction.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art rejections presented in the non-final office action have been considered but are moot, due to new grounds of rejection necessitated by the amendment filed Mar. 29, 2022.
While there are new grounds of rejections, Applicant has made an argument against Kubo in regards to heating of glass with laser light.  In the new grounds of rejection, the Examiner does apply the prior art of Kubo and Eguchi.  Applicant pre-emptively argues “However, Fig. 5 of Kubo, . . .shows that the melt of molten glass 29 is heated by and sandwiched between the lower die 20, the upper 21, and the peripheral portions 24, 26, as shown below.  Accordingly, it would not have been obvious to heat the molten glass of Kubo, with for example, laser light disclosed by Eguchi because the dies and peripheral portions of Kubo would prevent the laser light from heating the molten glass”.  This argument is not persuasive.  As stated in the rejection of claim 1 above, in Fig. 3a, it is clear the glass is heated to a molten state prior to applying the upper mold, and it would be obvious the melting to vitrification by irradiation could occur prior to applying the upper mold.  Kubo (Figs. 3(a) and 3(b)) clearly show a glass material heated prior to sandwiching between the lower die, the upper die, and peripheral portions.  Therefore, the Examiner maintains new grounds of rejection for claims 1-2 and 6.
Allowable Subject Matter
Claims 4 and 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or suggest the method of claim 1, wherein an inclination connecting a lower end and the upper end of the controlling surface is an inward inclination from the lower end towards the upper end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741